DETAILED ACTION
Claim Status
	Applicant’s amendments filed March 17, 2022 has been entered. Claims 1-36, 39, 44-46, 49-55, 63 and 67 are cancelled. Claims 37-38, 40-43, 47-48, 56-62, 64-66 and 68-69 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Specification
The disclosure is objected to because of the following informalities: Applicant’s amendment to the specification filed July 23, 2019, does not contain the amendment filed on January 17, 2017. Applicant should amend the specification to include all the amendments file.  
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b) - withdrawn
Rejection of claims 43, 47, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112 – new rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38, 43, 47-48, 56-62, 64-66 and 68-69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 56 (claims 37-38, 43, 47-48, 58-62 and 64 dependent therefrom) and claim 57 (claims 43, 47-48, 58-62, 64-66 and 68-69 dependent therefrom) recite the limitation “at least a nucleotide sequence comprising at least one internal loop domain”. It is unclear what is the structure of an internal loop domain. Whether it refers to the hairpin loops that form the dumbbell-shaped expression vector or to another structure. Page 3 of the specification indicates that an internal loop domain preferably comprises an abasic site or nucleotide mismatch, but does not provide a specific definition of what structures are encompassed by an “internal loop domain”. Accordingly, claims 37-38, 43, 47-48, 56-62, 64-66 and 68-69 are indefinite.
	It is noted that claims 40-42 define the structure of the internal loop domain and are not included in this rejection.
	
Claim Rejections - 35 U.S.C. § 102 – withdrawn in view of Applicant’s amendment and Declarations
Rejection of claims 47, 48, 57, and 69 under 35 U.S.C. 102(a)(1) as being anticipated by Lim, Nicholas (Genetic reversal of the G6PD-Mahidol mutation using RNA-guided genome editing. 07 April 2015. Ministry of Education, Singapore. Abstract only; ‘PTO-892’, mailed 04 August 2020; “Lim 2015”) is withdrawn in view of the Lim and Patzel declarations indicating that the subject matter of Lim was conceived by inventor Patzel.

Rejection of claims 57, 59, 63, 65, and 66 under 35 U.S.C. 102(a)(1) as being anticipated by Schakowski et al. (A novel minimal-size (MIDGE) improves transgene expression in colon carcinoma and avoids transfection of undesired DNA. May 2001. Mol. Ther. Vol. 3 (5 Part 1); pages 793-800; ‘Information Disclosure Statement’, filed 17 January 2018; “Schakowski 2007”) is withdrawn in view of Applicant’s amendment to claim 57 to recite “and at least a nucleotide sequence comprising at least one internal loop domain”.

Rejection of claims 37, 38, 43, 47, 48, and 56-69 under 35 U.S.C. 102(a)(1) as being anticipated by Xiaoou, Jiang (Design of Minimal Dumbbell-Shaped DNA Vectors for Coding and Non-Coding RNA Expression. January 2015; Department of Microbiology Yong Loo Lin School of Medicine National University of Singapore.  207 pages; see attached ‘PTO-892’; “Xiaoou 2015”) is withdrawn in view of the Patzel declaration indicating that the publication date of Xiaoou is July 1, 2015, which is after the priority date of the instant application, as well as the amendment in inventorship adding Xiaoou as an inventor.
	
Claim Rejections - 35 U.S.C. § 103 - withdrawn
Rejection of claims 47, 48, 56-58, and 67-69 under 35 U.S.C. 103 as being unpatentable over Lim, Nicholas (Genetic reversal of the G6PD-Mahidol mutation using RNA-guided genome editing. 07 April 2015. Ministry of Education, Singapore. Abstract only; ‘PTO-892’, mailed 04 August 2020; “Lim 2015”) further in view of U.S. Patent Application Publication No. 2014/0179770 (‘PTO-892’, mailed 04 August 2020; “USPGPUB ‘770”) is withdrawn for reasons set forth above regarding Lim.

Rejection of claims 37, 38, 47, 48, 56-59, 63, and 65-69 under 35 U.S.C. 103 as being unpatentable over Lim, Nicholas (Genetic reversal of the G6PD-Mahidol mutation using RNA-guided genome editing. 07 April 2015. Ministry of Education, Singapore. Abstract only; ‘PTO-892’, mailed 04 August 2020; “Lim 2015”) further in view of U.S. Patent Application Publication No. 2014/0179770 (‘PTO-892’, mailed 04 August 2020; “USPGPUB ‘770”) as applied to 47, 48, 56-58, and 67-69 above, and Schakowski et al. (A novel minimal-size (MIDGE) improves transgene expression in colon carcinoma and avoids transfection of undesired DNA. May 2001. Mol. Ther. Vol. 3 (5 Part 1); pages 793-800; ‘Information Disclosure Statement’, filed 17 January 2018; “Schakowski 2007”) is withdrawn for reasons set forth above regarding Lim and Schakowski.

Rejection of claims 37, 38, 40-43, 47, 48, and 56-69 under 35 U.S.C. 103 as being unpatentable over Xiaoou, Jiang (Design of Minimal Dumbbell-Shaped DNA Vectors for Coding and Non-Coding RNA Expression. January 2015. Department of Microbiology, Yong Loo Lin School of Medicine National, University of Singapore. 207 pages; see attached ‘PTO-892’; “Xiaoou 2015”) as applied to claims 37, 38, 43, 47, 48, and 56-69 above, further in view of Rumney et al. (Structural Optimization of Non-Nucleotide Loop Replacements for Duplex and Triplex DNAs. 1995. J. Am. Chem. Soc. Vol. 117, p 5635-5646; ‘Information Disclosure Statement’, filed 17 January 2018; “Rumney 1995”) and Takeshita et al. (Oligodeoxynucleotides Containing Synthetic Abasic Sites.  31 January 1987. The Journal of Biological Chemistry. Vol. 262, No. 21, p 10171-10179; ‘Information Disclosure Statement’, filed 17 January 2018; “Takeshita 1987”) is withdrawn for reasons set forth above regarding Xiaoou.

Duplicate Claim Warning
Applicant is advised that should claim 60 be found allowable, claim 64 will be objected to under 37 C.F.R. 1.75 as being a substantial duplicate thereof. Claim 60 recites, “The vector according to claim 59 that comprises at least one intron”. Similarly, claim 64 recites, “The vector according to claim 59, which comprises at least one intron”.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See M.P.E.P. § 608.01(m).

Allowable Subject Matter
Claims 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636